Citation Nr: 9923188	
Decision Date: 08/17/99    Archive Date: 08/26/99

DOCKET NO.  97-27 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
contused coccyx.

2.  Entitlement to service connection for fractured right 
foot as proximately due to or the result of disability from 
contused coccyx.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active military service from January to April 
1991.

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision in which the 
regional office (RO) denied entitlement to service connection 
for depression, chest pain, and fractured foot, and 
determined that the veteran had not submitted new and 
material evidence to reopen a claim of entitlement to service 
connection for contused coccyx.  In a March 1999 decision, 
the Board dismissed the appeal as to the issues of service 
connection for depression and chest pain.  The issues 
concerning service connection for contused coccyx and 
fracture of the right foot were remanded to the RO for 
further development.


FINDINGS OF FACT

1.  In a December 1991 rating decision which the veteran did 
not appeal, the RO determined that no new and material 
evidence had been received to reopen the claim for service 
connection for a back disorder.

2.  Since the RO's December 1991 rating decision, evidence 
has been received which had not been previously considered by 
agency decisionmakers which bears directly and substantially 
on the issue of whether the veteran's current disability from 
a low back disorder was incurred during her active military 
service.



CONCLUSIONS OF LAW

1.  The RO's December 1991 rating decision, which disallowed 
the claim for service connection for a back disorder, is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1998).

2.  The veteran has submitted new and material evidence to 
reopen the claim of entitlement to service connection for a 
low back disorder.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  Also, disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310 (1998).

In a September 1991 rating decision, the RO denied 
entitlement to service connection for residuals of a back 
injury diagnosed as contused coccyx.  At the time of that 
rating decision, the evidence in the record consisted of 
copies of service medical records.  Such records showed that 
in late March 1991, the veteran sustained a contusion to her 
coccyx when she slipped off a chair while sitting down.  
During follow-up treatment several days later, the veteran 
complained of continuing pain in the area of the coccyx, 
which was resolving gradually.  On physical examination, 
there was no ecchymosis, swelling, or bony abnormality.  
There was slight tenderness to percussion.  The veteran 
denied low back pain or migrating pain to her legs.  The 
examiner noted an impression of contused coccyx.  In early 
April, the veteran was seen again with complaints of pain in 
the coccyx and "heavy legs," with paresthesia in her 
posterior legs.  On examination, straight leg raising was 
positive.  There was tenderness over the coccyx, the was 
decreased range of back motion.  Deep tendon reflexes were 
absent in both knees.  An examiner noted an impression of 
coccygeal contusion, rule out neural damage, and 
paresthesias.  A radiological report dated several days later 
indicates that the veteran's pelvis, sacrum and coccyx were 
normal.

Based on the foregoing evidence, the RO denied service 
connection for contused coccyx.  The rating board reasoned 
that the coccyx injury was acute and that the evidence did 
not show permanent disability associated with the injury.

The veteran submitted copies of the same evidence with an 
application for compensation filed in December 1991.  The RO 
disallowed the veteran's claim for service connection for 
contusion of the coccyx when it determined in its December 
1991 rating decision that she had not submitted new and 
material evidence to reopen the claim.  See Evans v. Brown, 
9 Vet. App. 273 (1996) (a decision by an RO refusing, because 
of a lack of new and material evidence, to reopen a 
previously and finally disallowed claim, after having 
considered newly presented evidence, is a "disallowance" of 
a claim).  That disallowance of the claim became final when 
the veteran failed to perfect an appeal from the decision 
within one year.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.302, 20.1103 (1998).  The claim can be reopened only 
with the submission of new and material evidence.  
38 U.S.C.A. § 5108 (West 1991).

As defined by regulation, new and material evidence means 
evidence not previously submitted to the agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).

Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet. App. 203 (1999) (en banc).  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The new and material evidence must be presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  

The evidence received since the RO's December 1991 rating 
decision consists of records of VA outpatient treatment, and 
statements and records of the veteran's private physicians 
and a physical therapist, and a transcript of the veteran's 
testimony before the undersigned member of the Board.  All of 
such evidence is new in the sense that such evidence had not 
been considered by agency decisionmakers at the time of the 
December 1991 disallowance of the claim.  Therefore, it is 
necessary to determine if any of such evidence is material.

The veteran testified in August 1998 that she has training 
and employment experience in a hospital and clinical setting 
as a registered nurse and physician's assistant.  She further 
testified that it was her opinion that her current disability 
manifested by symptoms of low back pain and lower extremity 
weakness and numbness, is the result of the in-service injury 
to her coccyx.

Private medical records obtained by the RO dated in August 
1992 show that the veteran sustained an injury to her low 
back in an automobile accident in February 1992, after which 
she had complaints of recurrent low back pain radiating down 
the posterior aspect of both legs and down into the soles of 
both feet.  She also had complaints of intermittent tingling 
paresthesias of both soles.  She denied weakness in the legs 
or change in bowel or bladder function.  The neurologist who 
examined the veteran noted that she also gave a history of 
injury following a fall on her buttocks in March 1991.  She 
reported that at that time she had similar bilateral leg pain 
and tingling paresthesias, but not significant back pain.  
After a neurological examination which showed inconsistent, 
mild hypesthesia over the dorsum of the left foot, trace knee 
jerks, and positive straight leg raising on the left at 45 
degrees, the examiner reported an assessment of possible 
contusion or lesion involving the left nerve roots at the 
level of the first and second lumbar vertebrae and the first 
sacral vertebra.

Notes of another private physician dated in April 1996 
indicate that the veteran reinjured her back in another motor 
vehicle accident in 1995.  Her current complaints included 
severe low back pain with radiating pain and weakness in her 
legs.  The examiner reported diagnoses which included chronic 
cervical and lumbar pain secondary to cervical and lumbar 
strain, post automobile accident.

The new evidence in the claims folder tends to show that the 
veteran has current disability from a low back disorder.  
Although most of such evidence suggests that the onset of the 
veteran's symptoms was after an automobile accident in 1992, 
the veteran testified that the onset of her symptoms was 
after her in-service coccyx injury.  She expressed her 
opinion that her low back and leg disabilities are related to 
the in-service injury.  The new evidence bears directly and 
substantially on the questions concerning whether the veteran 
has current disability from a low back disorder and whether 
such disability is related to an injury she sustained during 
her active service.  When such evidence is afforded full 
credibility, it is sufficient to reopen the claim.

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim which is meritorious on 
its own or is capable of substantiation.  See Murphy v. 
Derwinski, Vet.App. 78, 81 (1990).  The three elements of a 
well-grounded claim are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus between the in-service 
disease or injury and the current disability as provided by 
competent medical evidence.  See Caluza v. Brown, 7 
Vet.App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1996).

As the veteran has training and employment experience as a 
registered nurse and physician's assistant, her testimony is 
sufficient to satisfy the nexus requirement for supporting a 
well-grounded claim.  See Goss v. Brown, 9 Vet. App. 109 
(1996).  The record also contains evidence of injury in 
service and current back disability.  As the veteran has 
submitted new and material evidence to reopen her claim, and 
as the Board has determined that such claim is well grounded, 
the claim is reopened.


ORDER

The claim of entitlement to service connection for residuals 
of a low back injury diagnosed as contused coccyx, is 
reopened.


REMAND

In addition to the in-service injury to her coccyx, the 
veteran has sustained injuries to her lower back and neck in 
automobile accidents in 1992 and 1995.  From a review of the 
record, it appears that the onset of her severe low back pain 
was after the accident in February 1992.  However, the record 
contains some evidence that she had symptoms possibly 
associated with a low back disorder prior to the February 
1992 automobile accident.  Such evidence, aside from the 
veteran's testimony, includes a report of electrodiagnostic 
neurological studies conducted in October 1991.  In the 
opinion of the Board, VA orthopedic and neurological 
examinations are necessary to determine the nature and 
etiology of the veteran's current complains associated with 
her back and lower extremities.

Pursuant to this remand, the RO will be scheduling VA 
examinations.  The veteran is hereby notified that it is her 
responsibility to report for the examinations and to 
cooperate in the development of the claim, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (1998).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following action:

1.  The veteran should be afforded VA 
orthopedic and neurological examinations 
to assess and diagnose her current low 
back and lower extremity symptoms and to 
determine the etiology of such symptoms.  
The examiner(s) should express an opinion 
whether the veteran's current symptoms 
represent a continuation or progression 
of her in-service injury from contused 
coccyx, or are more likely than not 
residuals of post-service injuries.  The 
examiner(s) should also elicit a detailed 
history of the veteran's right foot 
injury and should express their opinion 
whether it is as likely as not that the 
injury resulted from disability 
associated with residuals, if any, of the 
in-service coccyx injury.  A discussion 
of the facts and medical principles 
involved will be of considerable 
assistance to the Board.  All indicated 
tests and diagnostic studies must be 
performed.  The claims folder should be 
made available and be reviewed by the 
examiner(s).

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the reopened 
claim for service connection for low back 
disability and the claim for service 
connection for right foot disability.

3.  If any benefit sought on appeal 
remains denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant may present 
additional evidence or argument while the case is in remand 
status at the RO.  Cf. Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 1991) (Historical and Statutory Notes).  In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

